Exhibit 10.3 Office Lease REDWOOD CITY, CALIFORNIA Between HUDSON , LLC, a Delaware limited liability company as Landlord, and COHERUS BIOSCIENCES, INC., a Delaware corporation as Tenant OFFICE LEASE This Office Lease (this “Lease”), dated as of the date set forth in Section1.1, is made by and between HUDSON , LLC, a Delaware limited liability company (“Landlord”), and COHERUS BIOSCIENCES, INC., a Delaware corporation (“Tenant”).The following exhibits are incorporated herein and made a part hereof:ExhibitA (Outline of Premises);ExhibitB (Work Letter); ExhibitC (Form of Confirmation Letter); ExhibitD (Rules and Regulations); ExhibitE (Judicial Reference); ExhibitF (Additional Provisions); ExhibitG (Intentionally Omitted); Exhibit H (Monument Sign Location); Exhibit I (Potential Offering Space); and Exhibit J (Form of Letter of Credit). 1 BASIC LEASE INFORMATION. 1.1 Date: July 6, 2015 1.2 Premises. 1.2.1 “Building”: 333 Twin Dolphin Drive, Redwood City, California, commonly known as 333 Twin Dolphin. 1.2.2 “Premises”: Subject to Section2.1.1, 27,532rentable square feet of space located on the sixthfloor of the Building and commonly known as Suite600, the outline and location of which is set forth in ExhibitA. 1.2.3 “Property”: The Building, the parcel(s) of land upon which it is located, and, at Landlord’s discretion, any parking facilities and other improvements serving the Building and the parcel(s) of land upon which such parking facilities and other improvements are located. 1.2.4 “Project”: The Property or, at Landlord’s discretion, any project containing the Property and any other land, buildings or other improvements. 1.3 Term 1.3.1 “Term”: The term of this Lease (the “Term”) shall begin on the Commencement Date and expire on the Expiration Date (or any earlier date on which this Lease is terminated as provided herein). 1.3.2 “Commencement Date”: The earlier of (i) the first date on which Tenant conducts business in the Premises, or (ii) the later of (a) October 22, 2015, or (b)the date on which the Tenant Improvement Work (as defined in ExhibitB) is Substantially Complete (as defined in ExhibitB), which is anticipated to be October 22, 2015. 1.3.3 “Expiration Date”: The last day of the eighty-fourth (84th) full calendar month beginning on or after the Commencement Date. 1.4 “Base Rent”: Period DuringTerm Annual Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a dollar) Monthly Base Rent Per Rentable Square Foot (rounded to the nearest 100th of a dollar) MonthlyInstallmentof Base Rent Commencement Date through last day of 12th full calendar month of Term 13th through 24thfull calendar months of Term 25th through 36th full calendar months of Term 37th through 48thfull calendar months of Term 49th through 60th full calendar months of Term 61st through 72nd full calendar months of Term 73rd full calendar month of Term through Expiration Date 1 Notwithstanding the foregoing, Base Rent shall be abated, in the amount of $134,631.48 per month, for the full calendar months of May, June and July of 2017; provided, however, thatif a Default (defined in Section19.1) exists when any such abatement would otherwise apply, such abatement shall be deferred until the date, if any, on which such Default is cured. 1.5 “Base Year” for Expenses: Calendar year 2015. “Base Year” for Taxes: Calendar year 2015. 1.6 “Tenant’s Share”: 15.0622% (based upon a total of 182,789 rentable square feet in the Building), subject to Section2.1.1. 1.7 “Permitted Use”: General office use consistent with a first-class office building; provided that Tenant shall not at any time, including by a Transfer or Permitted Transfer (as defined in Section 14 hereof), operate in the Premises as or with any of the following entities or trade names: Targus International, Belkin Corporation, Logitech Inc., or Micro Innovations. 1.8. “Security Deposit”: None. Prepaid Base Rent: $130,777.00, as more particularly described in Section 3. 1.9 Parking: Ninety (90) unreserved parking spaces, at the rate of $0.00 per space per month, as such rate may be adjusted from time to time to reflect Landlord’s then current rates. Zero (0) reserved parking spaces. 1.10 Address of Tenant: Before the Commencement Date: 201 Redwood Shores Parkway
